Citation Nr: 1638848	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  He died in February 1985.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case has been subsequently transferred the RO in Huntington, West Virginia.

In April 2009, the appellant and her son testified at a hearing before a Decision Review Officer (DRO) at the RO.  In April 2012, the appellant and her son provided testimony before the undersigned Veterans' Law Judge (VLJ) sitting at the RO.  Transcripts of those hearings have been associated with the claims file.

In March 1985, the appellant filed the original claim of entitlement to service connection for the cause of the Veteran's death, which was denied by the RO in an April 1985 rating decision.  In May 1985, the appellant submitted additional evidence consisting of the Veteran's certificate of honorable service discharge and the marriage certificate.  The RO reconsidered and denied the appellant's claim of service connection for the cause of the Veteran's death in a February 1986 decision.  In an August 1996 decision, the RO declined to reopen the appellant's claim received in June 1996.  The basis of the August 1996 denial was that the evidence did not show that the Veteran's death was related to his service, to include any in-service radiation exposure, as was alleged by the appellant.  Subsequently, in June 2010, the RO received the Veteran's service qualification record reflecting that the Veteran served with the 3129th Signal Service Company in the Asiatic-Pacific Theatre of Operations and describing his duties as radio repairman.  Since that time, the appellant submitted additional service records, including unit histories of the 3129th Signal Service Company, the 3119th Signal Service Battalion for Blacklist Operation, and Headquarters Army Service Command-O (ASCOMO), morning reports of the 3247th Signal Base Maintenance Company, and operational priority reports of the 6th Army.  See 38 C.F.R. §§ 3.309(d), 3.311 (2015).

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2015).

In this case, because the records relating to the Veteran's service while in Japan are relevant to the appellant's claim and existed and had not been associated with the claims file at the time of VA's last final decision, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the appellant's March 1985 claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the issue has been stated on the front page of this decision as entitlement to service connection for the cause of the Veteran's death.

In November 2013, the Board issued a decision that denied the appellant's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the Board's November 2013 decision, and remanded the claim to the Board for further proceedings consistent with the Court's decision.  The case has now been returned to the Board for further appellate action.

In February 2014, April 2014, July 2014, and July 2016, the appellant submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 1985.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was metastatic carcinoma-probably prostatic and cerebral vascular accident, and other significant condition contributing to the Veteran's death listed was history of radiation exposure during World War II.

3.  The cause of the Veteran's cause of death was related to his metastatic carcinoma in bone.

4.  The Veteran was present during the occupation of Hiroshima or Nagasaki, Japan sometime between 1945 and 1946, and is therefore presumed to have been exposed to ionizing radiation.





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as carcinoma, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one who participated in a radiation-risk activity during service.  That regulation specifically provides that a prescribed radiation risk activity includes participating in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The appellant claims that the Veteran had metastatic carcinoma in bone due to his service in Japan following World War II.  She asserts that he had radiation exposure from serving in Hiroshima and Kure (located less than 10 miles from Hiroshima), Japan.  The Veteran's official military personnel file was destroyed in the fire at the National Personnel Records Center in St. Louis in 1973.  However, the Veteran's Separation Qualification Record indicates that the Veteran served with the 3129th Signal Service Company in the Asiatic-Pacific Theatre of Operations and performed duties as a radio repairman for 21 months, 15 of which were spent overseas.  His duties included installing, inspecting, testing and repairing amplitude modulated or frequency modulated radio transmitting and receiving instruments and related equipment.  He also repaired some radar equipment and had given instruction in radio repair at various sites.

The Veteran died in February 1985.  The death certificate shows that the immediate cause was metastatic carcinoma-probably prostatic and cerebral vascular accident, and other significant conditions listed were history of radiation exposure during World War II.  During his lifetime, the Veteran had no established service-connected disabilities.

A February 1984 private hospital report reflects that the Veteran was well until November 1983 when he had an episode of frequency in urination.  He consulted an urologist, who found no enlargement and IVP was negative.  Over the next two months, he developed progressive total body aches, myalgias, chills, and a low grade fever.  A needle biopsy of the prostate was negative, but bone marrow biopsy showed extensive necrotic tumor with carcinoma.  The Veteran was felt to have prostatic carcinoma.  The impression was metastatic carcinoma in bone.  It was noted that on the basis of the elevated acid phosphatase, the clinic presentation and the slow but gradual response to Diethylstilbestrol (DES) therapy, the Veteran most likely had a prostatic primary.  

The metastatic carcinoma in bone was first diagnosed in January 1984, almost four decades after active service.  A review of the private treatment records does not show any competent evidence of metastatic carcinoma in bone within a year of the Veteran's separation from active duty.

In February 1986, the Veteran's daughter submitted a written statement wherein she indicated that Dr. Everette Schaffer concluded that contrary to the death certificate, the Veteran's death was not due to prostate cancer, but rather cancer beginning in the bones.  She also submitted Dr. Schaffer's note written to that effect.

Resolving the doubt in the appellant's favor, the Board will assume that the cause of the Veteran's death was related to his metastatic carcinoma in bone.  

Furthermore, resolving any reasonable doubt in the appellant's favor, the Board finds that the Veteran was present in Hiroshima and/or Kure during the occupation of Hiroshima and Nagasaki, Japan, during his service in 1945 and 1946.

In this regard, the appellant and the son of the appellant testified that the Veteran told them that one of his jobs while stationed in Japan was inspecting radio and electronic equipment in Hiroshima after the bomb had been dropped on that city.  The appellant also submitted written statements reflecting this assertion, including one from A.Y. who was a former coworker of the Veteran.  The Board also observes that the Veteran's death certificate listed history of radiation exposure during World War II as a significant condition contributing to the Veteran's death.

In her April 2013 statement, the appellant avers that the Veteran's unit, the 3129th Signal Service Company, was reassigned to ASCOM"O" in November 1945, which is verified by a historical military order to that effect.  She argued that three main locations of ASCOM"O" included the Kure base, which was located less than 10 miles from Hiroshima.  She further argues that the Veteran had stated that he was at Hiroshima inspecting enemy radio and electronic equipment after Japan surrendered.

The appellant submitted many letters written by the Veteran to his family while he was serving in Japan.  The Veteran sent a letter home in September 1945, stating that he was "still moving" and could not say anything about his location.  The Veteran sent a letter home dated November 25, 1945, stating that he did not know his location and that he could not keep up with which division he was with because he had been attached to so many divisions because they needed someone who knew something, about radios and how to destroy them.  The Veteran sent a message to his family from Yokohama on April 12, 1946, stating that he would be home soon and to stop sending mail.

History of 3129th Signal Service Company's participation in the Blacklist Operation covering the period from August 15, 1945 to November 30, 1945 describes that the unit debarked from the USS "Montour" (APA 101) on October 28, 1945.  A warehouse in the Mitsubishi Aircraft Plant was designated as the site of Nagoya Base Signal Depot.  This organization's mission was to set up and maintain the Nagoya Base Signal Depot; and set up and maintain the communications in the port area of Nagoya.

An April 2007 letter from National Archives and Records Administration (NARA) indicated that based on the "History of the 3129th Signal Service Company (Port) Participation in Blacklist Operation," the Veteran's unit was in Luzon, Philippine Islands during August 1945 and arrived in Wakayama, Japan on October 7, 1945 and proceeded to Nagoya, Japan on October 27, 1945.  

A September 2007 response from the Defense Threat Reduction Agency (DTRA) concluded that historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan, and reported as follows:

Morning reports for the 3129th Signal Service Company indicate that the unit debarked from USS MONTOUR (APA 101) at Nagoya, Japan (approximately 260 miles from Hiroshima and 430 miles from Nagasaki), on October 28, 1945.  [The Veteran] remained with this unit until March 13, 1946, when he was reassigned to the 3119th Signal Service Battalion, and placed on temporary duty with the 3rd Special Platoon, Nagoya.  [The Veteran] was transferred to the 3247th Signal Base Maintenance Company, Yokohama, on March 25, 1946.  He remained there until April 9, 1946, when he was reassigned to the 4th Replacement Depot, Tokyo, for return to the United States.  Yokohama and Tokyo are both approximately 415 miles from Hiroshima and 580 miles from Nagasaki.  He returned to the United States on April 28, 1946, according to his discharge certificate.

In the February 2016 Memorandum Decision, the Court noted that as a member of multiple signal service units, there was a mobile component to the Veteran's duties and found that the morning reports are not evidence against the appellant's claim that the Veteran was present in Hiroshima or Nagasaki as these reports are an "'exception based system,' only containing information on those individuals who are not '[p]resent' and [a]ccounted for."

In February 2014, the appellant submitted additional unit history reports.  Historical Summary of Signal Section for December 1945 shows that the 3129th Signal Service Company was still operating the Signal Supply Depot and during December 1945, the Depot put into effect a plan for the collection of Japanese captured equipment.  All such equipment was turned into the Depot where it was processed the Japanese under the supervision of Army personnel.

A history report of Headquarters ASCOM"O" shows that effective December 15, 1945 ASCOM"O" transferred personnel of Kobe Base to Sasebo (which is approximately 30 miles from Nagasaki) in Kyushu and redesignated headquarters Kobe Base to Headquarters Kyushu Base.  Authority was passed by Sixth Army to ASCOM"O" to deal directly with Headquarters Army Forces Western Pacific on backloading and backlogging of equipment in order to reduce the massing of large stocks of equipment no longer needed to accomplish the mission of the occupation forces in the Sixth Army area.  ASCOM"O" assumed complete control of the logistic functions for the Sixth Army area on December 30, 1945.  On December 30, 1945, ASCOM"O" was redesignated Headquarters Kobe base.  The sub-bases Kyushu, Nagoya (which was closing), and Kure (which was expanding and located in less than 10 miles away from Hiroshima) passed to the direct control of ASCOM"C".

The declassified records show that the enemy signal equipment was recovered from tunnels located around Nagasaki and Hiroshima along with ammunition explosives and other miscellaneous equipment.

Notably, in a July 2014 affidavit, an archival researcher indicated that he researched the Records of the Adjutant General and found Operational Reports detailing the whereabouts and activities of the 3129th Signal Company as it was transferred from the 25th Infantry Division in Nagoya, in 1945, to ASCOM"C" Depot, in Kure, Japan in 1946.

Although these records does not show specific information regarding the Veteran's daily movements while he was in Japan, the newly discovered unit operational report shows that during 1946, the 3129th Signal Company, ASCOM"C", was tasked with inspecting and processing captured Japanese radio equipment at ASCOM"C"s Depot in Kure, Japan.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding whether the Veteran's official military duties placed him within the 10 miles of Hiroshima is resolved in favor of the appellant.  See 38 C.F.R. § 5107 (b).  The Board therefore finds that the Veteran was competent to report where he was stationed in Japan and that the lay statements that he was present in Hiroshima, Kure base of the ASCOM"C" unit are credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

As such, the Board finds that the Veteran was present during the occupation of Hiroshima, Japan, during his service in Japan in 1946, and that the Veteran was exposed to ionizing radiation while serving in Japan in 1946.  Therefore, the Veteran participated in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.

The Veteran's death certificate indicated history of radiation exposure during World War II was a significant condition contributing to the Veteran's death.

In conclusion, given the competent medical evidence of record, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran had metastatic carcinoma in bone.  Accordingly, as the Veteran is presumed to have been exposed to ionizing radiation, and service connection for the cause of the Veteran's death as presumptively due to inservice ionizing radiation exposure is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


